Citation Nr: 0200706	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  00-00 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as a result of exposure to 
herbicides and/or asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
October 1951 and from April 1955 to November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied service connection 
for the cause of the veteran's death.

In September 2001, the appellant, the veteran's widow, 
testified before the undersigned Board member at the RO in 
New Orleans, Louisiana.  A copy of the hearing transcript has 
been associated with the claims file. 


REMAND

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  She argues that there 
is a link between his exposure to Agent Orange and/or 
asbestos during service and his death from cancer of the 
lung.

The veteran's death certificate reflects that the veteran 
died at home in July 1998 at the age of 65.  The immediate 
cause of death was metastatic lung cancer.  Service 
connection was not in effect for any disability during the 
veteran's lifetime. 


During the September 2001 hearing before the undersigned at 
the RO in New Orleans, Louisiana, the appellant testified 
that just prior to his demise in July 1998, the veteran had 
sought treatment for his cancer of the lung at a private 
hospital, Slidell Memorial Hospital.  It does not appear, 
however, that a specific request for these records has been 
made.  As there might be existing private treatment records 
that are potentially relevant to the issue on appeal, they 
should be obtained prior to final appellate review.

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (VCAA) became law.  This 
liberalizing legislation is applicable to the appellant's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA stated that "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied. 

The appellant's claim for service connection for the cause of 
the veteran's death was determined to be not well grounded by 
the RO in a September 1999 rating decision and a November 
1999 Statement of the Case.  The concept of a not well 
grounded claim, however, was eliminated by the VCAA in 
November 2000, necessitating readjudication of the 
appellant's claim.  In this regard, when the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether she has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the appellant 
and obtain the names and addresses of all 
health care providers who have treated 
the veteran for his cancer of the lung 
since his discharge from service.  After 
securing any necessary releases, the RO 
should obtain all records that are not 
already of record.  Thereafter, all 
records should be permanently associated 
with the claims file.  In this regard, 
the RO is instructed to request all 
treatment records from Slidell Memorial 
Hospital, which are not currently of 
record.  

2.  If the RO is unsuccessful in 
obtaining any of the medical records 
identified by the appellant, it should 
inform the appellant and her 
representative of this and request them 
to provide a copy of the outstanding 
medical records.

3.  The RO should contact all appropriate 
authorities, to include the National 
Personnel Records, and the U.S. Armed 
Services Center for Research of Unit 
Records per the applicable period of 
service, and request verification of the 
use of any herbicide in Korea during the 
veteran's service, identify all ships 
upon which the veteran served in service 
and verify the presence of asbestos 
thereon, and confirm his duties in 
service, including aboard ship.

4.  The veteran's claims file should be 
reviewed by an appropriate specialist.  
The examiner should be requested to 
provide an opinion concerning whether it 
is at least as likely as not that the 
veteran's cancer of the lung is related 
to service, to include exposure to Agent 
Orange and/or asbestos.  The rationale 
for any opinion expressed should be set 
forth in a legible report. 

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001) are fully complied 
with and satisfied.

6.  Thereafter, the RO should adjudicate 
the claim for service connection for the 
cause of the veteran's death, to include 
due to exposure to herbicides and/or 
asbestos.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



